10
11
12
i:
14
15
16
17
18
Le
20
a1
22
23
24
29
26
27

28

H. Dean Steward, SBN 85317
107 Avenida Miramar, Ste. C
San Clemente, CA 92672

Tel (949) 481-4900

Fax (949) 497-6753

Attorney for Defendant
MICHAEL JOHN AVENATTI

 

UNITED STATES OF AMERICA,
Plaintiff,

Vv.

MICHAEL JOHN AVENATTI,
Defendant.

Case 8:19-cr-00061-JVS Document 500 Filed 06/14/21 Page 1of23 Page ID #:8580

UNITED STATES DISTRICT COURT
FOR THE CENTRAL DISTRICT OF CALIFORNIA

SA CR No. 19-061-JVS

DEFENDANT’S OPPOSITION TO THE
GOVERNMENT’S IN LIMINE MOTION
TO ADMIT DEFENDANT’S
STATEMENTS AND EXCLUDE OTHER
STATEMENTS AS HEARSAY

 

 

Defendant MICHAEL JOHN AVENATTI (“Mr. Avenatti”) by and through his

Dated: June 14, 2021

 

 

counsel of record, H. Dean Steward, hereby files an opposition to the Government’s
Motion in Limine to Admit Relevant Statements by Defendant and to Exclude
Defendant’s Remaining Statements as Hearsay. Defendant’s opposition is based on the
attached memorandum of points and authorities; the files, records and transcripts in this

case; and such further evidence and argument as the Court may permit at a hearing.

Respectfully submitted,

/s/ H. Dean Steward
H. DEAN STEWARD

Attorney for Defendant
MICHAEL JOHN AVENATTI

 
10
Ld
12
13
14
15
16
17
18
19
20
el
a2
23
24
25
26
al

28

Case 8:19-cr-00061-JVS Document 500 Filed 06/14/21 Page 2of 23 Page ID #:8581

 

 

 

TABLE OF CONTENTS
TABLE OF AUTHORITIES.......... 00.00.00 cccccccceccccc ccs ccuvcuceveeseeceesenseseuseesvens 11
I. INTRODUCTION ovs vosics caw esees enact nes cones cos vena no0 eaumenee cones exw onnennan wewees 1
I. FACTUAL BACKGROUND. ............00.ccccccccccccceececeveuseeucetsesstsseenss 2
TH. = ARGUMENT 0200... c ccc cc ccc cce ecu ssucccceceeseveuseaeeetereeteeneeneaens +

A. The Rule of Completeness Requires the Admission of Contextual,
Exculpatory Statements and Mr. Avenatti Cannot be Precluded from
Offering any other Statements............0.0.0.0.ccccccecececececececeeeceeueuesaes 4

i. The Rule of Completeness is Only Partially Codified by Rule 106

ii. The Failure to Enforce the Principles of the Common Law Rule of
Completeness Will Result in a Fifth Amendment Violation

ili. Mr. Avenatti Should Not be Denied the Ability to Introduce Any
Other Statements

B. Mr. Avenatti Objects to the Authentication of Transcripts and the Use of
Transcripts in Lieu of Audio-Recorded Statements................2.... 20.000. 11

C. Mr. Avenatti Objects to the Admission of the Transcript Excerpts as they

Violate Rules 401, 403 and 404(b).....0..0 000. cecceceueeceeeseaewens 14
TV GUNG UST Nos sa cee oe stk de wean vane me secrecy ure mon enone eam viniomwcnsce wancam wer ware maven an 16
CERTIFICATE OF SERVICE.............0.0.0ccccceceeececeucuseeeeeeueeacteeeteteeuereneeees 18

 

 
10
Ack
12
13
14
15
16
17
18
13
20
21
22
23
24
2S
26
27

28

Case 8:19-cr-00061-JVS Document 500 Filed 06/14/21 Page 3 of 23 Page ID #:8582

TABLE OF AUTHORITIES

CASES: Page

Beech Aircraft Corp. v. Rainey,

 

 

 

 

488 U.S. 153 (1988)... cece cee cece ccc ceceeescecveeeteesereusataeeesetaseteneeereeersnes 5,6
United States v. Socony-Vacuum Oil Co.,

310 U.S. 150 (1940)... eee cece eee e eee ee ee seceesuscevevaveveserevenenessnaneneen 15
Abdulal v. United States,

2005 U.S. Dist. LEXIS 52747 (W.D. Wash. 2005)........0.0.0. 0. cccccecececcecesecssceeueuen 1]
Cornejo v. Ocwen Loan Servicing, LLC,

2016 U.S .Dist. LEXIS 125912 (E.D. Cal. 2016)...... 0.00. cccc cece ccc cecececececeeeeeeeeess 10
Garcia v. Fawzy (In Re Garcia),

2020 Bankr. LEXIS 2337 (9th Cir. Bankr. 2020)....0...0.0.0.ccccccececececececececececuceens 12
Howarth v. Luther,

2018 LLS..Dist, LEXIS S9662(D, Id, 2018) ces sve eicaa sist iene coe acnmoenee oeenn nee vanessa man 14
In re Homestore.com, Inc. Sec. Litig.,

2011 U.S. Dist. LEXIS 10677 (C.D. Cal. 2011)....0000 0c. ceccecececeeceeneeseseeees wee lO
SEC v. Franklin,

348 F. Supp. 2d 1159 (S.D. Cal. 2004)... cc ec ec eee ce ceseeeeseseseeeaeaeas 11,13
Sperberg v. Goodyear Tire and Rubber Co.,

51D Fe FOS (6 Cite TOTS ac nee conan omavemen ens sewea oaacrainna men canasmewe aevacenste eaaemawn was 10
United States v. $2,164,341 in United States Currency,

2013 U.S. Dist. LEAES 796009 (D, Ariag 2018 )ecus exnas cae tones 25% 6e0K085% saemnmmno me vnnnc eons 13
United States v. Bailey,

322 F.Supp. 3d 661(D. Md. 2017)... 0... ccc ccc cc ences eeeeeeeveeuseuscuaeveeuaeeneraeusennees w
United States v. Delgado,

357 F.3d 1061 (9th Cir. 2004)... cece ccc ccnceceeeeceaceeveevesuevueuesatnetateaenevaess 14
United States v. Franco,

136 F.3d 622 (9th Cir, 1997)... ccc ce sees eceeeeceneeeeueeueuseususceeveenevaeusnaeaees 14

 
10
Lal
12
13
14
LS
16
Ld
18
19
20
24.
Be
23
24
208
26
rag)

28

 

 

 

Case 8:19-cr-00061-JVS Document 500 Filed 06/14/21 Page 4of 23 Page ID #:8583

United States v. Gadson,

763 F.3d 1189 (9th Cir. 2014)... 20... ccc cece ccc ccseceeeeeeeebsseeuseneeeeeeneeaeerens 8
United States v. Harry,

816 F.3d 1268 (10th Cir. 2016)... 0... ce cece eee e cece cece cceaceeeeereeeeeereenenens 7
United States v. LeFevour,

798 F.2d 977 (7th Cir. 1986). 2.0... e ccc ccc ene ee cece nese see eeeeaeesescueestneeereeneneran 7
United States v. Marin,

669 F.2d 73 (2d Cir. 1982)... 0. c cence cece eee etee ee ee teste seeecstetenseseeeneeaerereeaenes 9
United States v. Pacquette,

557 Fed. Appx. 933 (11th Cir. 2014)... ccc ce cee eee eee ee eet eeteeeneeteeenenueenens 6
United States v. Perlmuter,

O93 FY, Ze. L290 (9th Cir, 1982 sce secs tanntence veecenne wenecnaece cane neg smesnaine wemewonae aac senacen wei 11
United States v. Quinones-Chavez,

GAL Fed, Appx, 722 (9th Cir, 201 6)Ganpublished ). ssicses cos ca cas cox tenes van caoes ons waned 6,9,10
United States v. Range,

94 F.3d 614 (11th Cir. 1996)... 00... cc cece cece nee e ee ence cece eateeseeeeenseeseeneeuners 6

United States v. Sutton,

801 F.2d 1346 (D.C. Cir. 1986)... 0c cece cece ence eens tee eeeteeeeeeesenseeueneensuts 79
United States v. Turner,

52.8 P20 149 (tht Git, LOTS). sca een nee wena evacenna nan smnae nescnmmes sia amen cnmesn we Sean t 14
United States v. Vallejos,

742 F.3d 902 (9th Cir. 2014)... 2... ccc ccc cece cece cece ee ee eens eeeuteeseeeeaseeeeneneneegans 5
United States v. Walker,

652 F.2d 708 (7th Cir. 1981)... cece cece ene e ence ees ee eee ees sseeesteseeeensteneeneen 9

United States v. Workinger,

909 F.3d 1409, 1415 (9th Cir. 1996)... 0... ccc cece cece nce e cee eee sense eeneeeeneeneneees 11
United States v. Whitman,

771 F.2d 1348 (9th Cir, T98S)...... eee cones cceceeus nn cewen uenceaiee ne unser faa tena mas uenatn ena eamee 8

 
10
aL aL
12
L3
14
LS
16
17
18
L9
20
Zl
22
oo
24
25
26
27

28

 

Case 8:19-cr-00061-JVS Document 500 Filed 06/14/21 Page5of23 Page ID #:8584

We Are Am. v. Maricopa Count Bd. of Supervisors,
297 F.R.D. 373, (D. Ariz. 2013)... . ccc eee cence cence ee en sence ce eeeeeseneeeaenteneeees 13

FEDERAL RULES & U.S. CONSTITUTIONAL PROVISIONS:

 

 

 

Fed. R. Evid. 106.0... 2... cc eee e neces ence eee eee snes ene eeeenaeeneeeeereeeneeeenen 1,5,6,7,9
Fed, R, Evid. 106, Notes of Advisory Committee cise ccxciaes ei cas cs ins anaes Oa aes ace ew 5
Fed, B. BVT AQ cen cnnces sect ensues re annie ese eeniee WAC eiR aKa fee RlROL ACUI EOC woKLADE HR HOR Ht 14
Fed. R. Evid. 403.000... ce cece cece cece cece eee ceeneeeneeeeeeereeereneceeeetentenaeers 14,15
Fed, K, Evid, 40D), coves css aonesnas cnean 98 858 Ges 0b Eee ERE GR RRR SON HES WER eS ae 14,15
Fed. R. Evid. 801(d)(2)(A)..... ccc ccc cence cece ne eee eee e nee enee ee senseeeseeaeeneenaeenneeegenaes 4
Fat, Be PI, See eyes een eeey eereees exer ees eres Te 11,12,]3
Fed, R. Evid, 9024). 0 200s wns cones neces nas nesae naa eeuins np pacman tons egies mae Eenen nna pewegeee tes 12,13
Fed. R. Evid. 1002.00.20... ccc eee cence nee eee e tenet eee e eee ena ee ene anaes 13,14
ES. Const Amend, Wy cases nas cones 205 eeres saysenns won euwe eeonns GE UGE es ES RE EE RR a
OTHER AUTHORITES:

Harold F. Baker,

Completing the Rule of Completeness: Amending Rule 106 of the Federal Rules of
Evidence, Greighton L, Rev; 281, 304 (2017), ssesseg cansy vor va sweees oo5 poses ga9 enn es ves eanee ve 2
21A Kenneth W. Graham, Jr.,

Federal Practice and Procedure § 5072 (2d ed. 2015)... 0.0... ccc cnc cee eee e eee e ee nenenes 6
Stephen A. Saltzburg et al.,

Federal Rules of Evidence Manual § 106.02 (11th ed. 2015)... 0... eee eee eee eee 6
Dale A. Nance,

Verbal Completeness and Exclusionary Rules Under the Federal Rules of Evidence,

75 Tex. L. Rev. 51, 54 (1996)... cece cece ence eee e eect eens eeeeeebaeeeeaeeneeennaees 6

Iv

 

 
10

La

12

LS

14

Ls

16

17

18

LS

20

2

22

23

24

25

26

27

28

 

 

Case 8:19-cr-00061-JVS Document 500 Filed 06/14/21 Page 6of23 Page ID #:8585

MEMORANDUM OF POINTS AND AUTHORITIES
I. INTRODUCTION

By way of their motion, the government requests that the Court issue a blanket
order allowing the prosecution to introduce 55 excerpts from over 1,091 pages of
transcripts. The prosecution also asks that this Court preclude Mr. Avenatti from
introducing exculpatory and contextual statements in response, and prevent Mr. Avenatti
from introducing “ the remaining portions of these transcripts (and any other statements
of defendant that he may seek to introduce)... ” as inadmissible hearsay [Dkt. 474, p.
7|\(emphasis added). The government’s request is improper and should be denied.

First, the common law rule of completeness, codified only partially in Rule 106,
permits Mr. Avenatti to introduce all or part of a writing that is needed to repair a
misleading impression created by the prosecution. Second, the government argues that it
should be permitted to introduce contextual statements made by various courts and other
questioning attorneys as they are “admitted for context ... and not for the truth of the
matter asserted.” [Dkt. 474, p. 13.] However, the government asks that the Court
determine that any statements offered by the Defendant, within these transcripts or
elsewhere, are inadmissible hearsay.

In addition, requiring the Defendant to choose between suffering the consequences
of the admission of cherry-picked and misleading evidence or be a witness against
himself violates the Fifth Amendment by unconstitutionally compelling him to testify.
Further, requesting that the Court rule in a vacuum and preclude “any other statements of
defendant” as inadmissible hearsay is not supported by the law. The government not
only requests that Defendant be prohibited from using other statements from within the
transcripts, but also seeks to limit Mr. Avenatti from offering any additional, prior
statements not included within these transcripts, regardless of their origin and whether
they were made orally or in writing. This request lacks all merit and any support in the

law. If there are specific statements that the government seeks to exclude as inadmissible

 
10
Li
1a
13
14
15
16
17
18
LY
20
al.
Ze
23
24
25
26
Zid

28

 

Case 8:19-cr-00061-JVS Document 500 Filed 06/14/21 Page 7of23 Page ID #:8586

hearsay, it must identify those statements and request the appropriate relief.

In the motion, the government also fails to lay the proper foundation and
authenticate the transcripts as true and correct versions of the originals and accurate
portrayals of the audio-recorded proceedings they seek to represent. In addition, some of
the answers given by Mr. Avenatti were subject to objections lodged on the record,
which have yet to be ruled on.

For each of these reasons and those set forth below, Mr. Avenatti asks that the
government’s motion be denied.
Il. FACTUAL BACKGROUND

On May 25, 2021, the government contacted undersigned counsel and indicated
that the prosecution intended to file a motion to admit “statements by [Mr. Avenatti] at
various proceedings ... as statements of a party opponent.” [Dkt. 474-2.] The
government identified the excerpts it sought to introduce and asked for a response by
May 28, 2021, four days prior to undersigned counsel beginning a jury trial. On May 26,
2021, the defense contacted the government and indicated that 72 hours to review over
1,000 pages and provide substantive objections and completeness arguments was
unreasonable. [Dkt. 474-12.] Six days later, on May 31, 2021, the government filed the
instant motion attaching ten exhibits with the excerpts it seeks to introduce at trial. The
government seeks to admit excerpts from the following transcripts.

Exhibit B — Reporter’s Transcript from Johnson v. Leroy Baca, et al.: On
November 7, 2014, a status conference was held at the U.S. District Court for the Central
District of California in connection with the Johnson v. Baca, et al. matter. Mr. Avenatti
appeared on behalf of Mr. Johnson. The government has indicated that it seeks to
introduce statements made by Mr. Avenatti during this conference regarding active
settlement discussions, a tentative settlement agreement, and the timing of the potential
settlement payout. The government expressed its intent to introduce the statement,

“when the settlement dollars are to be paid to Mr. Johnson, who as the Court knows, is a

 

 
10

11

12

i3

14

15

16

1?

18

19

20

eid.

oie

23

24

20

26

ae

28

ase 8:19-cr-00061-JVS Document 500 Filed 06/14/21 Page 8 of 23 Page ID #:8587

paraplegic and is in need of the funds.” [Dkt. 474, p. 8]. However, this portion of the
government’s Exhibit B is not highlighted to signal its request for admission. [Dkt. 474-
3, ps 6.)

Exhibit C — Transcript from United States Bankruptcy Court In Re: Eagan
Avenatti, LLP: On July 19, 2018, Mr. Avenatti testified during the EA LLP judgment
debtor examination in connection with the EA LLP bankruptcy. Of the 140 pages of

 

transcripts, the government seeks to introduce statements made on pages 5, 94, 109, and
113. The government seeks to admit statements that show Mr. Avenatti was under oath,
exercised control over Global Barista, LLC, participated in a specific class action
lawsuit, and worked with out-of-state co-counsel.

Exhibit D — Transcript from United States Bankruptcy Court In Re: Eagan
Avenatti, LLP: On March 22, 2019, Mr. Avenatti testified during a second EA LLP

 

judgment debtor examination. Of the 247 page transcript, the government asks that the
Court not only admit several statements from Mr. Avenatti but also from various
attorneys as well as the court. The government seeks to admit statements made by Mr.
Avenatti regarding Mr. Johnson, Mr. Barela, Ms. Phan, and several plaintiffs from the
NFL litigation.

Exhibit G and H — Transcripts from Section 341 (a) Creditors Meetings: On June
12, 2017 and July 14, 2017, Mr. Avenatti testified during an EA LLP bankruptcy
creditors meeting. Of the 197 pages of transcript that resulted from the June 12, 2017
proceeding, the government seeks to admit 9 different excerpts. Of the 147 pages

 

 

produced from the July 14, 2017 creditors meeting, the government seeks to introduce 2
pages. The government seeks to introduce statements regarding Mr. Avenatti’s role in
his former legal practice, his ethical duties to his clients, and his control over a single

City National Bank attorney-client trust account.

 

' The government’s attempt to admit this statement is directly contrary to its own motion

in limine seeking to preclude information from the underlying claims and litigation [Dkt.

476).
3

 
10

alm

IZ

13

14

LL

16

l7

18

19

20

21

oS

20

24

25

26

27

28

 

 

 

Case 8:19-cr-00061-JVS Document 500 Filed 06/14/21 Page 9of23 Page ID #:8588

Exhibit I — Transcript from In Re: Marriage of Michael Avenatti and Lisa Storie-
Avenatti: On January 30, 2019, Mr. Avenatti testified in this proceeding related to the
divorce of his current wife, Lisa Storie. Of the 147 page transcript, the government seeks
to admit three excerpts to establish that Mr. Avenatti was under oath, resided in an
expensive apartment and understood a legal conclusion relating to trust accounts. [Dkt.
474-10, p. 49.]

Exhibit J — Transcript from Jason Frank Law PLC, v. Michael Avenatti: On March
15, 2019, Mr. Avenatti testified during a judgment debtor examination. From the
transcripts totaling 178 pages, the government seeks to introduce statements from 9
pages. The statements are related to Mr. Avenatti’s former residence and its rental value,
GB Autosport, vendors used by Global Baristas, LLC, and Mr. Avenatti’s attorney-client
relationship with Mr. Johnson. The government asks that the Court introduce over a page
of dialogue between the court and counsel regarding Mr. Avenatti’s assertion of the
attorney-client privilege. [Dkt. 474-11, p. 135.]

I. ARGUMENT
A. The Rule of Completeness Requires the Admission of Contextual,
Exculpatory Statements and Mr. Avenatti Cannot be Precluded from
Offering any other Statements

The government asks that the Court admit certain excerpts of transcripts and prior
statements of Mr. Avenatti. The government argues that these statements by Defendant
are admissions of a party-opponent, which are made admissible by Rule 801(d)(2)(A).
The government also asks that the Court make a finding that “the statements of the
questioning attorneys and the court are not hearsay because they are admitted for context
-- to help the jury understand defendant’s statements -- and not for the truth of the matter
asserted.” [Dkt. 474, p. 13]. However, within the same breath, the government argues
that the remaining portions of these transcripts (and any other statements of defendant

that he may seek to introduce) are inadmissible hearsay.” [Dkt. 474, p. 7](emphasis

 

4

 
10
Lil
12
13
14
LS
16
1?
18
1S
20
21
a2
ZS
24
Ae
26
ae

28

Pase 8:19-cr-00061-JVS Document 500 Filed 06/14/21 Page 10o0f 23 Page ID #:8589

added). The government seeks to employ the principles of the rule of completeness by
requesting that the Court permit the prosecution to introduce statements of questioning
attorneys and the relevant court as contextual non-hearsay. However, when applied to
the Defendant’s same request, any statements proffered for context or otherwise are
inadmissible hearsay according to the government.

Pursuant to Federal Rule of Evidence 106, “[i]f a party introduces all or part of a
writing or recorded statement, an adverse party may require the introduction, at that
time, of any other part — or any other writing or recorded statement — that in fairness

ought to be considered at that time.” Fed. R. Evid. 106 (emphasis added). The Notes of

 

Advisory Committee indicate that the rule is based on two considerations: (1) an attempt
to repair “the misleading impression created by taking matters of context, ” and (2) the
prevention of “the inadequacy of repair work when delayed to a point later in trial.” Fed.
R. Evid. 106, Notes of Advisory Committee. The rule of completeness requires that a
“full document or set of documents be introduced: ‘when one party has made use of a
portion of a document, such that misunderstanding or distortion can be averted only
though presentation of another portion ... the material required for completeness is ipso
facto relevant and therefore admissible.’” United States v. Collicott, 92 F.3d 973, 983
(9th Cir. 1996). The rule of completeness aims to avoid misrepresentation of a statement
“by requiring presentation of those portions of the statement that are relevant to
understanding its meaning.” United States v. Castro-Cabrera, 534 F. Supp. 2d 1156,
1159-60 (C.D. Cal. 2008).
i. The Rule of Completeness is Only Partially Codified by Rule 106

Rule 106, only partially codifies the common law rule of completeness, which
“exists to avert “misunderstanding or distortion’ caused by introduction of only part of a
document.” United States v. Vallejos, 742 F.3d 902, 904 (9th Cir. 2014); citing Beech
Aircraft Corp. v. Rainey, 488 U.S. 153, 172 (1988)(finding that Federal Rule of

Evidence 106 “partially codifies the common-law doctrine of completeness. ..”). Both

 

 

 
10
11
12
13
14
LS
16
17
18
Lo
20
21
22
Za
24
25
26
|

28

pase 8:19-cr-00061-JVS Document 500 Filed 06/14/21 Page 11 of 23 Page ID #:8590

the Ninth Circuit and the Supreme Court have recognized that the rule of completeness
“continues to operate independently notwithstanding its partial codification in Rule 106.”
United States v. Quinones-Chavez, 641 Fed. Appx. 722, 728 (9th Cir.2016)
(unpublished) (Fisher, J. concurring in part and dissenting in part); citing Beech Aircraft
Corp., supra, 488 U.S. at 171-72.

Several legal commentators have interpreted the rule of completeness to have a
“trumping function” that allows for the admission of completeness evidence, although
the evidence would otherwise be hearsay. Quinones-Chavez, supra, 641 Fed. Appx. at
729-30; citing 21A Kenneth W. Graham, Jr., Federal Practice and Procedure § 5072 (2d
ed. 2015); See also Stephen A. Saltzburg et al., Federal Rules of Evidence Manual §
106.02 (11th ed. 2015)(“A party should not be able to be able to admit an incomplete
statement that gives an unfair impression, and then object on hearsay grounds to
completing the statements that would rectify the unfairness.”); See Dale A. Nance,
Verbal Completeness and Exclusionary Rules Under the Federal Rules of Evidence, 75
Tex. L. Rev. 51, 54 (1996)(the proponent may be tempted to introduce part of an
admission that is the most damaging the opponent, but “the completeness doctrine
vitiates this maneuver by assuring the introduction of all parts of the admission [and] ...
trumps exclusionary rules that would otherwise prevent the opponent’s response.”’).

Other circuits have determined that the common law principles of the rule of
completeness allow for the admission of otherwise inadmissible evidence in order to
effectuate the fairness aspect of the common law rule. Quinones-Chavez, supra, 641 Fed.

Appx. at 729-30; citing United States v. Bucci, 525 F.3d 116, 133 (1st Cir. 2008)(“our

 

 

case law unambiguously establishes that the rule of completeness may be invoked to
facilitate the introduce of otherwise inadmissible evidence.”); See also United States v.
Pacquette, 557 Fed. Appx. 933, 936-37 (11th Cir. 2014), citing United States v. Range,
94 F.3d 614, 621 (11th Cir. 1996)(“Under the Rule 106 fairness standard, the

exculpatory portion of the defendant’s statement should have been admitted if it was

 
10

11

12

13

14

LS

16

L7

18

LS

20

21

22

23

24

25

26

27

28

(Case 8:19-cr-00061-JVS Document 500 Filed 06/14/21 Page 12 of 23 Page ID #:8591

relevant to an issue in the case and necessary [to] clarify or explain the portion
received.”); United States v. Sutton, 801 F.2d 1346, 1368 (D.C. Cir. 1986)(finding that
fairness may require the admission of some otherwise inadmissible evidence); United
States v. Harry, 816 F.3d 1268, 1279-80 (10th Cir. 2016)(the fairness principle of Rule
106 “can override the rule excluding hearsay.”); See also, United States v. Bailey, 322
F.Supp. 3d 661, 675-75 (D. Md. 2017)(due to a split in authority within the Fourth
Circuit, “a court may allow inadmissible evidence under the completeness doctrine...”’);
United States v. LeFevour, 798 F.2d 977, 981 (7th Cir. 1986) (“If otherwise inadmissible
evidence is necessary to correct a misleading impression, then either it is admissible for
this limited purpose by force of Fed. R. Evid. 106, or if it is inadmissible ... the
misleading evidence must be excluded too.”).

The rule of completeness demands that Mr. Avenatti have the opportunity to

provide jurors further context for the excerpts offered as evidence by the government.

 

Several of the excerpts identified by the government are misleading, irrelevant, and
require the admission of other excerpts or other writings to provide background to the
relevant statements and ensure the jury is not misled. It is impossible to select all of the
statements the defense will wish to introduce for completeness purposes at this juncture.
The government’s questioning, argument, and the theories the prosecution develops
throughout the trial, together with exactly which statements the government seeks to
place before the jury during the trial, will determine which completeness evidence and

other rebuttal evidence is necessary and relevant. However, by way of example only, the

 

following statements would be required: (1) the balance of Exhibit B; (2) Exhibit C -
111:14-112:10, 112:24-113:3; (3) Exhibit D — 87:12-88:24, 89:15-21, 152:13-18, 153:5-
16, 189:22-190:7, 215:1-13, 215:17-216:4, 220:2-4, 224:1-9, 224:18-8, 233:13-234:2,
241:16-18.?

 

* These selected portions of the transcripts are provided only to illustrate one of the
problems with the broad relief sought by the government. As stated above, it is

impossible to select all of the statements the defense will wish to introduce for
7

 

 

 
10
desk
12
L3
14
15
16
Ll?
18
19
20
eal
oe
23
24
es:
26
Bil

28

Pase 8:19-cr-00061-JVS Document 500 Filed 06/14/21 Page 13 o0f 23 Page ID #:8592

Mr. Avenatti also objects to the government’s admission of hearsay statements
made by questioning attorneys and the various judicial officers. [Dkt. 474, p. 13.]
Statements of the attorneys and the court are not statements by a party opponent and
cannot be introduced through this exception to the general ban on hearsay. The
government does not merely seek to provide limited “clarification and context” as the
case law it cites represents. See United States v. Gadson, 763 F.3d 1189, 1212 (9th Cir.
2014)(officer’s statement that Defendant “made these admissions to use” were not
offered for the truth of the matter asserted because officer did not describe nature of
admissions or suggest they were true); United States v. Whitman, 771 F.2d 1348, 1352
(9th Cir. 1985)(recorded statements of informant were not admitted for truth but for
context when the same informant testified during trial and Defendant had an opportunity
to cross-examine him).

The government seeks to introduce multiple pages of testimony from questioning
attorneys and various courts. Unlike the caselaw the government cites, these same
questioning attorneys and the various courts will not be present at Mr. Avenatti’s trial
and he will be deprived of the ability to cross-examine them. The government does not

seek to introduce a single statement for context as to time and place. The government

 

seeks to introduce pages of out-of-court statements made by questioning attorneys and
Judicial officers, many of which contain false and misleading assertions of fact. Mr.
Avenatti objects to the admission of the statements by the courts and the questioning
attorneys as they are inadmissible hearsay and in violation of the Sixth Amendment
Confrontation Clause.

In addition, some of the answers given by Mr. Avenatti in the transcripts were
subject to objections lodged on the record, which have yet to be ruled on. Mr. Avenatti’s

answers cannot be admitted prior to a ruling on the objections.

 

completeness and rebuttal purposes at this pre-trial stage.
8

 

 
10
A
12
Li
14
15
16
17
18
Lo
20
21
22
Zo
24
25
26
27

28

ase 8:19-cr-00061-JVS Document 500 Filed 06/14/21 Page 14 of 23 Page ID #:8593

ii. The Failure to Enforce the Principles of the Common Law Rule
of Completeness Will Result in a Fifth Amendment Violation
The Fifth Amendment protects a criminal defendant by declaring that he shall not
be “compelled in any criminal case to be a witness against himself...” U.S. Const.
Amend. V. In the traditional sense, compel means “to cause or bring about by force,
threats, or overwhelming pressure” and “even though the right appears well understood,
and even well-defined, there may still be instances where there is no traditional
compulsion, but rather an implied mandate that testimony is necessary.” Harold F.
Baker, Completing the Rule of Completeness: Amending Rule 106 of the Federal Rules
of Evidence, Creighton L. Rev. 281, 304 (2017). A criminal defendant should not be

forced to choose between allowing for the government to present misleading and

 

incomplete evidence or waiving his rights against self-incrimination. The very nature of
this choice compels the Defendant to testify and violates his Fifth Amendment rights.
Judge Fisher strongly emphasized this Sophie’s choice in the dissenting opinion in

Quinones-Chavez:

[A] criminal defendant should not be forced to choose between leaving the
government’s distorted presentation unanswered and surrendering the Fifth
Amendment right not testify. See Sutton, 801 F.2d at 1370(“Since this was a
criminal case [the defendant] had a constitutional right not to testify, and it
was thus necessary for [the defendant] to rebut the government’s inference
with the excluded portions of these recordings.”); United States v. Marin, 669
F.2d 73, 84 n. 6 (2d Cir. 1982)(“[W]hen the government offers in evidence a
defendant’s confession and in confessing the defendant has also made
exculpatory statements that the government seeks to omit, the defendant’s
Fifth Amendment rights may be implicated.”); United States v. Walker, 652
F.2d 708, 713-14 (7th Cir. 1981)(observing “the Government’s incomplete
presentation may have pained a distorted picture of [the criminal defendant’s]
prior testimony which he was powerless to remedy without taking the stand”
and acknowledging that “[florcing the defendant to take the stand in order to
introduce the omitted exculpatory portions of [a] confession ... is a denial of
his right against his self-incrimination.

 

 

 
10

Ld

12

13

14

15

16

LF

18

19

20

21

22

£3

24

£25

26

27

28

Case 8:19-cr-00061-JVS Document 500 Filed 06/14/21 Page 15 of 23 Page ID #:8594

Quinones-Chavez, 641 Fed. Appx. at 731 (unpublished)(Fisher, J. concurring
in part, dissenting in part)

Were the Court to grant the motion, Mr. Avenatti would be forced to choose
between testifying in his upcoming criminal trial or allowing the government to cherry-
pick misleading statements without an opportunity for him to provide contextual
evidence related to those admissions. Indeed, the government’s arguments in its motion

support the defense’s theory that Mr. Avenatti is being compelled to testify in violation

 

of the Fifth Amendment to the United States Constitution: “To the extent defendant
wishes to introduce his own statements at trial, defendant is free to take the stand and
testify as to his explanations, but he cannot backdoor his defense through false
exculpatory, hearsay statements he made in connection with his various legal
proceedings prior to his indictment in this case.” [Dkt. 474, p. 7]. If Mr. Avenatti is not
permitted to offer into evidence statements made in these proceedings, or “any other
statements of defendant” as the government seeks, then Mr. Avenatti will be improperly
compelled to testify in violation of his Fifth Amendment rights.

iii. Mr. Avenatti Should Not be Denied the Ability to Introduce Any

Other Statements
The government’s request for relief is shockingly broad and improper. The

prosecution not only asks that this Court prevent Mr. Avenatti from introducing

exculpatory and contextual statements within these transcripts, but it also seeks to

 

 

exclude “any other statements of defendant that he may seek to introduce...” [Dkt. 474,
p. 7|(emphasis added). This request should be denied.

Motions in limine “seeking the exclusion of broad categories of evidence are
disfavored.” Cornejo v. Ocwen Loan Servicing, LLC, 2016 U.S .Dist. LEXIS 125912, *2
(E.D. Cal. 2016); citing Sperberg v. Goodyear Tire and Rubber Co., 519 F.2d 702, 712
(6th Cir. 1975); See also, In re Homestore.com, Inc. Sec. Litig., 2011 U.S. Dist. LEXIS
10677 (C.D. Cal. 2011)(motions in limine should “rarely seek to exclude broad

10

 

 
10

Ll,

12

L3

14

15

16

17

18

Lo

20

21

22

23

24

25

26

27

28

Case 8:19-cr-00061-JVS Document 500 Filed 06/14/21 Page 16o0f23 Page ID #:8595

categories of evidence, as the court is almost always better situated to rule on evidentiary
issues in their factual context during trial.”) Motions in limine must be “specific enough
for the Court to determine the admissibility of certain evidence at trial.” Abdulal v.
United States, 2005 U.S. Dist. LEXIS 52747, at *3-4 (W.D. Wash. 2005).

The government has failed to articulate specific statements that it seeks to exclude

 

from this trial. Instead, the prosecution asks for a blanket order preventing Mr. Avenatti
from introducing statements made by him in any form. Regardless of the statements’
evidentiary value, authenticity or purpose, the government asks that the Court prevent
Mr. Avenatti from introducing any statement, oral or written, in his defense. This broad
and vague request for relief must be summarily denied. If the government wishes to
prevent Mr. Avenatti from introducing one or more specific statements, the admissibility
of each statement must be addressed and analyzed individually.

B. Mr. Avenatti Objects to the Government’s Alleged Authentication of the
Transcripts and the Use of Transcripts in Lieu of Audio-Recorded
Statements

Federal Rule of Evidence 901 requires the proponent of evidence to produce

sufficient evidence to support a finding that the “evidence is what the proponent claims it
is.” Fed. R. Evid. 901(a). A document may be authenticated by the testimony of a
witness with knowledge of its contents and preparation. United States v. Workinger, 909
F.3d 1409, 1415 (9th Cir. 1996)(finding that authentication was satisfied in connection
with deposition transcripts when the individual who transcribed the tapes testified as to
their preparation and accuracy and counsel who participated in the taped interview

similarly testified and verified its validity); citing United States v. Childs, 5 F.3d 1328,

 

 

1336 (9th Cir. 1993). The Ninth Circuit “requires strict compliance with the
authenticity rules.” SEC v. Franklin, 348 F. Supp. 2d 1159, 1163 (S.D. Cal. 2004)
(emphasis added); citing United States v. Perlmuter, 693 F. 2d 1290, 1292 (9th Cir.
1982).

11

 
10
11
12
L3
14
15
16
17
18
LY
20
oul
22
23
24
25
26
|

28

ase 8:19-cr-00061-JVS Document 500 Filed 06/14/21 Page 17 of 23 Page ID #:8596

The government has failed to lay a proper foundation and sufficiently authenticate
the transcripts it asks the Court to admit into evidence. With the government’s motion,
the government included a three-page declaration from AUSA Wyman certifying that
Exhibits B, C, D, E, H, land J are each a “true and correct copy” of a transcript of the
relevant proceeding. [Dkt. 474-1.] This declaration is insufficient to authenticate the
documents pursuant to Rule 901. Counsel for the government did not prepare the
relevant transcriptions, was not present during the relevant hearing, did not indicate that
he personally listened to the audio and compared the language to the transcript, and
presented no facts that he has personal knowledge as to the statements made during these
proceedings.

Further, if the government was seeking to have the transcripts self-authenticated as
an official or public record, the prosecution was required to comply with the
requirements of Rule 902(4), which it did not do. See Garcia v. Fawzy (In Re Garcia),
2020 Bankr. LEXIS 2337, *20 (9th Cir. Bankr. 2020)(finding that trial transcripts are
self-authenticating under Rule 902(4) where the transcripts contained court reporter’s
certification). Pursuant to this section, “[a] copy of an official record — or a copy of a
document that was recorded or filed in a public office” is self-authenticating so long as
the following requirements are met: the copy is certified as correct by the “custodian or
another person authorized to make the certification,” or a certificate is included that
complies with Rule 902(1), (2), or (3), a federal statute, or a rule prescribed by the
Supreme Court. Fed. R. Evid. 902(4)(A), (B). The government has failed to present any
evidence that all of these transcripts meet the self-authentication requirements of Rule
902(4). The reason for this is clear — because some of them do not, thus requiring their

exclusion from evidence and the denial of the motion.

 

The Jn Re Eagan Avenatti, LLP judgement debtor examination of Mr. Avenatti
held on March 22, 2019, marked as Exhibit D, is unsigned and not properly certified as
true and correct. Similarly, the Jason Frank Law, PLC v. Michael J. Avenatti, judgment

12

 

 
10
11
12
i3
14
15
16
17
18
1.9
20
2d
22
23
24
25
26
27

28

ase 8:19-cr-00061-JVS Document 500 Filed 06/14/21 Page 18 of 23 Page ID #:8597

debtor examination, attached as Exhibit J, includes two unsigned and improper
certifications. Because these certifications are unsigned, they cannot be used to
authenticate the relevant transcripts and the transcripts cannot be used at trial. See United
States v. $2,164,341 in United States Currency, 2013 U.S. Dist. LEXIS 796969, *13 (D.
Ariz. 2013)(“without a certificate satisfying Rule 902(4), the unsigned and unsealed
public documents are not self-authenticating under Rule 902.’’); See also We Are Am. v.
Maricopa Count Bd. of Supervisors, 297 F.R.D. 373, (D. Ariz. 2013)(unsigned letter and
unauthenticated Arizona House Representative minutes could not be considered due to a
lack of foundation under Rule 901 and the documents were not self-authenticating.); See

also SEC v. Franklin, 348 F.Supp. 1159, 1162 (S.D. Cal. 2004)(“No court has held that

 

an unsigned copy of a transcript is ‘a comparable certification under oath.’”)

In its motion, the government also indicated that “some of the these proceedings
were audio-recorded as well. For each of those proceedings, the government will seek to
introduce the excerpted recording -- and display the transcript as an aid for the jury...”
[Dkt. 474, p. 7, n. 1.] The government has failed to provide Mr. Avenatti with notice of
which audio recordings it seeks to introduce and similarly failed to include within its
motion which specific proceedings were audio-recorded. However, based upon the
certifications attached to the transcriptions, Exhibits G and H appear to have originally
been audio recorded. But the government has failed to authenticate these transcripts and
present sufficient evidence that the audio recordings, which were not contemporaneously
transcribed, are identical to the transcripts. As a result, Exhibits G and H must be

excluded from evidence.

 

Where audio recordings are available, defendant objects to the admission of
transcripts in lieu of, or in addition to the recordings themselves. Federal Rule of
Evidence 1002 requires “an original writing, recording, or photograph ... in order to
prove its contents...” Fed. R. Evid. 1002. The best evidence rule applies when secondary

evidence is offered to prove the content of the original evidence without producing the

13

 

 
10

11

12

Lg

14

iS

16

17

18

Le

20

21

22

23

24

25

26

a7

28

(Case 8:19-cr-00061-JVS Document 500 Filed 06/14/21 Page 19 of 23 Page ID #:8598

original itself. See United States v. Bennett, 363 F.3d 9947, 953 (9th Cir. 2004); See also
Howarth v. Luther, 2018 U.S. Dist. LEXIS 89662, at *9-10 (D. Id. 2018)(“Rule 1002

 

requires the original recording to prove its content ... [absent] argument that use of the
transcript in lieu of recording would be permitted by other rule or statute. Hence, the best
evidence rule applies.”).

When audio recordings are in English, “they normally constitute the actual
evidence and transcripts are used only as aids to understanding the tapes.” United States
v. Franco, 136 F.3d 622, 626 (9th Cir. 1997). When a transcript is used as a listening aid,
the jurors should be instructed that if the audio and the transcript vary, the audio
recording is controlling. Jd; See also, United States v. Turner, 528 F.2d 143, 167-68 (9th
Cir. 1975). The jury should also be instructed that the tape, rather than the transcript is
evidence. United States v. Delgado, 357 F.3d 1061, 1070-71 (9th Cir. 2004)(holding that
the trial court acted properly in preventing the jury from accessing transcripts during
deliberation and instructing the jurors that the audio, rather than transcript was
evidence).

Based on the foregoing, Mr. Avenatti asks that the Court find that the government
has failed to provide proper foundation and authentication for the transcripts marked as
Exhibits B, C, D, E, H, I and J. Additionally, when audio recordings are available, Mr.
Avenatti objects to the admission or use of the transcripts in addition to or in lieu of the
audio recordings. Finally, 1f the Courts permit the jury to use any transcript as a listening
aid, Mr. Avenatti requests that certain cautionary instructions be given to the jury.

C. Mr. Avenatti Objects to the Admission of the Transcript Excerpts as they

Violate Rules 401, 403 and 404(b)

Evidence is relevant when it has any tendency in reason to make a fact more or
less probable than it would be without the evidence and the fact is of consequence in
determining the action. Fed. R. Evid. 401. Pursuant to Federal Rule of Evidence 403, the

Court may exclude relevant evidence “if its probative value is substantially outweighed

14

 

 

 
10
11
12
Ls
14
LS
16
17
18
19
20
21
22
23
24
25
26
a7

28

ase 8:19-cr-00061-JVS Document 500 Filed 06/14/21 Page 20 of 23 Page ID #:8599

by a danger of one or more of the following: unfair prejudice, confusing the issues,
misleading the jury, undue delay, wasting time, or needlessly presenting cumulative
evidence.” Fed. R. Evid. 403. Federal Rule of Evidence 404(b) regulates the admission
of evidence of acts not charged in the Indictment. Under Rule 404(b), evidence of other
crimes, wrongs, or acts is not admissible to prove the character of a person to show that
he acted in conformity therewith. Fed. R. Evid. 404(b).

Several excerpts of the transcripts proffered by the government are highly
prejudicial and irrelevant to the counts proceeding to trial and relate only to counts
previously severed by the Court’s October 30, 2020 Order. [Dkt. 371.] There was a
reason why the first ten counts were severed and the government should not be permitted
to turn the trial into a trial about all of the counts, complete with the same evidence that
would be used if all counts were at issue.

Exhibit C includes statements regarding Mr. Avenatti’s alleged involvement in the
Eden Memorial Park class action case, a matter unrelated to Counts 1 through 10. [Dkt.
474-4, p. 111.] The government fails to articulate how this action is relevant to the
matter before the Court. The introduction of this evidence will likely confuse jurors and

mislead them into believing that the Eden Memorial Park class action, a lawsuit that

 

gained extensive media coverage, is at issue in this case.

Exhibit I and J include statements made by Mr. Avenatti regarding the rental fee
associated with his previous apartment in Los Angeles. [Dkt. 474-10, p. 10; Dkt. 474-11,
p. 5.]. Mr. Avenatti’s prior living situation, and its expense has no relevance to the
instant action. Mr. Avenatti has previously filed a motion in limine to exclude such
evidence of wealth and lavish spending. [Dkt. 475.] As described in Mr. Avenatti’s prior
motion in limine, “appeals to class prejudice are highly improper and cannot be
condoned and trial courts should ever be alert to prevent them.” United States v. Socony-

Vacuum Oil Co., 310 U.S. 150, 239 (1940). “Whether a man be rich or poor, he is

13

 

 

 
10

il

12

LS

14

Leh

16

L7

18

19

20

21

Ze

23

24

£5

26

27

28

Case 8:19-cr-00061-JVS Document 500 Filed 06/14/21 Page 21 of 23 Page ID #:8600

entitled to the same considerations...” Jd. at 238. This evidence is irrelevant to the
instant action and highly prejudicial.

Several of the exhibits include statements regarding Global Baristas, LLC,
vendors used by Global Baristas, LLC as well as GB Autosport that are only
tangentially, if at all, related to the Client Counts. [Dkt. 474-11; 474-4]. Mr. Avenatti
asks that the Court deny the government’s request to admit statements that are unrelated
to the Client Counts, Counts 1 through 10. The introduction of evidence on these various
entities will waste time and cause confusion to the jurors.

Finally, Mr. Avenatti renews his objections made pursuant to Federal Rule of
Evidence 404(b). Federal Rule of Evidence 404(b) regulates the admission of evidence
of acts not charged in the Indictment. Mr. Avenatti continues to object to the admission
of evidence in this matter as it relates to Global Baristas, LLC, GB Autosport, the
bankruptcy proceedings, and the NFL litigation. Any statements that the government
seeks to admit that are unrelated to the Client Counts or those which the prosecution has

failed to provide the Defendant adequate, written notice should be excluded.
IV. CONCLUSION

 

Based upon the foregoing, Mr. Avenatti respectfully requests that the Court deny
the government’s motion. First, Mr. Avenatti asks that this Court deny the government’s
request to limit the Defendant’s ability to admit completeness evidence and other,
unidentified statements of the Defendant. Second, Defendant asks that this Court find
that the government has failed to provide the proper foundation and authentication for
the transcripts, thus requiring their exclusion. Next, Mr. Avenatti requests that this Court
refrain from allowing transcripts, in addition to or in lieu of, audio recordings that are
available. If any transcript is permitted as a listening aid, Mr. Avenatti asks that

cautionary jury instructions be provided in connection with the use of such transcript.

 

 

Finally, Mr. Avenatti asks that this Court exclude several excerpts of the transcripts that

are irrelevant and highly prejudicial.

16

 
10
li
12
13
14
15
16
17
18
19
20
21
Be
oo
24
25
26
Z7

28

Case 8:19-cr-00061-JVS Document 500 Filed 06/14/21 Page 22 of 23 Page ID #:8601

Dated: June 14, 2021 Respectfully submitted,

/s/ H. Dean Steward
H. DEAN STEWARD

Attorney for Defendant
MICHAEL JOHN AVENATTI

 

 

17

 

 
10

11

12

L3

14

15

16

17

18

19

20

21

22

298

24

25

26

27

28

ase 8:19-cr-00061-JVS Document 500 Filed 06/14/21 Page 23 of 23 Page ID #:8602

CERTIFICATE OF SERVICE
I, H. Dean Steward, am a citizen of the United States, and am at least 18 years of
age. My business address is 107 Avenida Miramar, Ste. C, San Clemente, CA 92672. I
am not a party to the above-entitled action. I have caused, on June 14, 2021, service of

the defendant’s:

DEFENDANT’S OPPOSITION TO THE GOVERNMENT’S IN LIMINE MOTION
TO ADMIT DEFENDANT’S STATEMENTS AND EXCLUDE OTHER
STATEMENTS AS HEARSAY

on the following party, using the Court’s ECF system:
AUSA BRETT SAGEL AND AUSA ALEXANDER WYMAN

I declare under penalty of perjury that the foregoing is true and correct.
Executed on June 14, 2021

/s/ H. Dean Steward
H. Dean Steward

18

 

 

 
